DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined.
P = paragraph, e.g. p5 = paragraph 5.
Applicant’s election without traverse of claims 1-11 in the reply filed on 7/22/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman, USPAP 2020/0241,564 and further in view of Marczuk et al. USPAP 2020/004,219.

    PNG
    media_image1.png
    1076
    740
    media_image1.png
    Greyscale


	Paragraph 154 of Goldman discloses:
[0154] In operation 1006, one or more trip requests are generated.  In 
contrast to the trip requests received in operation 1002 from paying customers, 
the trip requests generated in operation 1006 are generated without an explicit 
request from a paying customer or an active account.  In some aspects, the trip 
requests generated in operation 1006 are generated, at least in part, randomly.  
For example, an origin location and/or destination location for the generated 
trip requests are generated based on a random number in some embodiments.  A 
time to generate the trip requests also includes a random component in some 
embodiments.  In some embodiments, the requests generated in operation 1006 are 
generated based on the dispatched trip requests of operation 1004.  For 
example, if the dispatched trip requests of operation 1004 represent a pattern 
of activity, operation 1006 generates, in some embodiments, additional trip 
requests to obscure or eliminate the pattern.  As one example, if the 

weekends and a second number of trip requests on week days, the trip requests 
generated in operation 1006 are generated in some embodiments to equalize the 
number of requests on each day of the week, such that no demand differential is 
evidenced on weekends versus week days.  Similarly, hourly demand differentials 
are equalized by the generated trip requests of operation 1006 in some 
embodiments.  In some embodiments, equalization of origin location and/or 
destination locations are established via the generated trip requests.  In some 
aspects, pairs of origin locations and destination locations (or regions within 
a proximity of particular origin locations and destination locations) are 
equalized, or at least made less different, via the generated trip requests.
issuing a pickup instruction to the AV, wherein the pickup instruction is configured to cause the AV to navigate to a first pickup location included in the route plan; and responsive to receiving an update of a location of at least one of a user of the client computing device or the AV, transmitting an update to the pickup instruction, the update configured to cause the AV to navigate to a second pickup location (p’s 92, 138, 139, 154, 77, 80, 81, 85, 147, fig’s 3, 1, 8).
	Figure 3 of Goldman discloses:

    PNG
    media_image2.png
    915
    707
    media_image2.png
    Greyscale


multiple modes of transportation if an autonomous vehicle alone cannot transport the user the entirety of the way between the two locations (Marczuk, p208).
	Marczuk discloses via figure 38:

    PNG
    media_image3.png
    970
    843
    media_image3.png
    Greyscale

	As per claim 2, Goldman discloses wherein the transmitting the update to the pickup instruction is based upon determining that one of the user or the AV will reach the first pickup location a threshold amount of time before the other of the user or 
[0092] The trip table 350 includes a trip identifier field 352, origin 
location field 354, destination location field 356, and an av type field 358.  
The trip identifier field 352 is a unique identifier for a particular trip.  
The origin location field 354 indicates an origin location of the trip.  The 
destination location field 356 indicates a destination location for the trip.  
The AV type field 358 indicates an AV type assigned to the trip.  The result 
field 359 indicates a result of the trip.  The result field 359 may indicate 
whether the trip was successful, or another result.
As per claim 3, Goldman discloses wherein the transmitting the update to the pickup instruction is based upon determining that the second pickup location will result in a faster travel time of the user to the trip destination (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldman discloses:
[0074] Vehicle movement data 222.sub.1 .  . . n describes the results of 
trips executed by autonomous vehicles 102 of different types 108A, 108B, 108N.  
Vehicle movement data 222.sub.1 .  . . n can include various information about 
a trip including, for example, an actual route traversed by the autonomous 
vehicle 102 to execute the trip and various events that occurred on the trip.  
The vehicle movement data 222.sub.1 .  . . n may include position coordinates 

captured while the vehicle is performing a trip assigned to it.  In some cases, 
the position coordinates are captured when the vehicle is moving between two 
assigned trips (e.g. from a destination of a first trip to an origin location 
of a second trip).  In some other cases, the position coordinates are captured 
when the vehicle is completing a route assigned to it.  The route may not be 
part of a trip but may instead be assigned to it to gather additional 
information on the vehicle's capabilities.


As per claim 4, Goldman discloses wherein the update of the location is an update of the location of the user of the client computing device, and wherein the transmitting the update to the pickup instruction is based upon determining that the user has deviated from the route plan (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claim 5, Goldman discloses wherein the determining that the user has deviated from the route plan comprises determining that the user has exited the AV prior to the AV reaching a dropoff location (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Goldman discloses via p 77:
[0077] Yet another example of an event that can occur on a trip is a 
deviation from a planned route.  For example, when dispatch system 104 requests that an autonomous vehicle 102 execute a route, it may provide the route for the selected autonomous vehicle 102 generated by the routing engine 110.  The autonomous vehicle 102, for various reasons, may deviate from this route.  For example, the autonomous vehicle 102 can include and/or be in communication with another routing engine and/or other component that can route the vehicle 102.  The autonomous vehicle 102 can disregard the received route generated by the routing engine 110 and/or deviate from the received route.

As per claim 6, Goldman discloses wherein the updated location is an updated location of the user, and wherein determining that the user has deviated from the route plan comprises determining that the updated location of the user is greater than a threshold distance from any location along the route plan (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Goldman discloses via p 81:
[0081] If one or more events occurred during a trip, the ODD derivation 
engine 204 attempts to associate the event with one or more route components.  
This can be done in various different ways.  In some examples, an event is 
localized.  For example, an intervention occurs at a particular location.  One 
or more route components associated with an intervention can include a route 
component at which the intervention took place, one or more route components 

example of an event that is localized can be a deviation from the route 
determined by the routing engine 110.  Tracing the motion of an autonomous 
vehicle 102 may make it possible to identify, for example, the last route 
component or components that the vehicle traversed before leaving the route, 
the next route or components that the vehicle would have traversed had it not 
deviated from the route, etc.

As per claim 7, Goldman discloses wherein the updated location is an updated location of the user, and wherein determining that the user has deviated from the route plan is based upon a time taken for the user to reach the updated location (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated.

As per claim 8, Goldman discloses wherein the client computing device is a mobile computing device (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Goldman discloses via figure 1:

    PNG
    media_image4.png
    1268
    872
    media_image4.png
    Greyscale




As per claim 10, Goldman discloses the multiple transportation modalities including a train or a bus, and wherein the transmitting the update to the pickup instruction is based upon determining that the user has disembarked the train or the bus at a location other than a location indicated in the multiple-modality route plan (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.

As per claim 11, Goldman discloses wherein the first pickup location is a first terminus in the route plan between a first transportation modality and the AV (p’s 154, 77, 80, 81, 85, 92, 138, 139, 145, 147, 28; ab; fig’s 1, 3, 8, 7 and 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Marczuk discloses via figure 38:

    PNG
    media_image3.png
    970
    843
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Konrardy et al. (U.S. patent 10,156,848) discloses methods and systems for autonomous and semi-autonomous vehicle routing.  Roadway suitability for autonomous operation is scored to facilitate use in route determination.  Maps of roadways suitable for various levels of autonomous operation may be generated.  Such map data may be used by autonomous vehicles or other computer devices in determining routes based upon criteria for vehicle trips.  Such routes may be automatically updated based upon changes in road conditions, vehicle conditions, operator conditions, or environmental conditions.  Emergency routing using such map data is described, such as automatic routing and travel when a passenger is experiencing a medical emergency. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street


	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667